DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on February 27, 2019 has been “X”-ed through because all of the cited references are missing.  However, the U. S. examiner was able to obtain a copy of each of these missing references, consider them and cite them on the attached PTO-892 (thereby making them of record).  No further action by the Attorney/Agent is deemed necessary regarding this particular IDS issue.

Drawings
The Applicants’ Drawings filed on February 27, 2019 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered CN 1911491 A and also CN 105859097 A as alleged inventive step-type references in the Written Opinion associated w/ PCT/CN2017/099794 (i. e. the Applicants’ parent application).  The international examiner opined that this CN 1911491 A reference described the base process for denitrating a gas via contact w/ active coke (please note the detailed description and also figure 1 in this 
The U. S. examiner will not offer any rejections against any of the Applicants’ claims based on the teachings provided in these CN 1911491 A and also CN 105859097 A references because the disclosure described in this CN 105859097 A is utterly non-analogous the Applicants’ art and the art described in CN 1911491 A (i. the primary reference), which is drawn to denitrifying a gas.  In contrast, the art of the secondary reference (CN 105859097 A) is drawn to drying sludge (please note at least the title in the English abstract associated w/ this CN 105859097 A) in such as a fashion that thriftily utilizes waste heat (please note at least the English abstract associated w/ this CN 105859097 A) – which doesn’t have anything to do w/ the Applicants’ art of denitrifying a gas.  Hence, the U. S. examiner will not offer any rejections based on the teachings provided in these CN 1911491 A and also CN 105859097 A references, either alone or taken in combination w/ each other.
One of the more interesting finds discovered from the search of the U. S. examiner is U. S. Pat. 3,375,638.  This U. S. Pat. 3,375,638 illustrates a remarkably similar system for removing at least particulates out of an exhaust gas by passing the dust-laden exhaust gas through a filtering unit equipped w/ a plurality of what appears to be porous end-less belt conveyers so that these endless belts trap and remove the particulate out of the exhaust gas as the gas transverses through these porous belt conveyers (please note at least the figure 1 and the description of this figure 1 as well as the claims in 
In conclusion, all of the Applicants’ claims have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
JP 54066380 A; JP 09052015 A; CN 2350119 Y and also JP 60122028 A (i. e. the references that were missing in the Applicants’ IDS filed on February 27, 2019) are also made of record.
The following additional references from the search of the U. S. examiner are also made of record:
EP 2 789 677 A1; U. S. Pat. 5,750,084; U. S. Pat. 5,494,500 and U. S. Pat. 5,232,477.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736